Order denying plaintiff’s motion for summary judgment and granting defendant’s cross-motion for summary judgment dismissing the complaint, and judgment entered thereon, unanimously affirmed, with ten dollars costs and disbursements, without prejudice to plaintiff bringing an action, if so advised, on behalf of himself and all others similarly situated, to recover judgment requiring defendant to call in the certificates to the extent of $15,000 and pay them off. No opinion. Present —1 Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ.